DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	The amendment dated 12/14/21 has been entered into the record.

B.	Claims 1-10, 14, 16, 19, 25, 27-30 and 36 are the subject of this Office Action.





2. Claim Objections
A.	All objections have been withdrawn in view of Applicants’ amendments.

B.	Claim 2 is objected to since it depends from itself.

C.	Claim 29 is objected to. It is believed “HDAC” refers to “histone deacetylase”. However, no definition could be found in the specification.




3. Claim Rejections - 35 USC § 112(a) – scope of enablement
A.	Claim 16 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods for manufacturing antibodies using isolated cells, does not reasonably provide enablement for these methods using cells which are not isolated. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The issue is the same for claim 14. However, claim 16 does not depend from 14.


These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	

	

B.	Claims 19, 25, 27-30 and 36 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods of using the claimed antibody in the detection of cancer, does not reasonably provide enablement for treating a subject using the antibody, or for using any of the compounds in claims 30 and 36. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The breadth of the claims is excessive with regard to claiming methods of treating using the recited compounds. While these compounds were known in the art at the time of the instant invention, the Examiner is unable to find evidence that these compounds were known to be effective in vivo. Assuming, arguendo, the antibodies are enabled for the claimed treatment (it is unclear if the in vitro tests disclosed in the specification are art accepted for indicating effectiveness in vivo), claims 30 and 36 recite various inhibitors/antagonists which have not been shown to be effective in treatment (e.g. no more than Phase II clinical trials). Applicants provide no guidance or working examples of the use of the antibodies of the invention, or of any of the compounds in claims 30 and 36 for the treatment of cancer. Given this, it is not predictable to one of ordinary skill in the art that the antibodies or other anticancer agents could be used to treat cancer.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	



4. Conclusion
A.	Claim 2 is objected to.

C.	Claims 1, 3-10 and 14 are allowable.




Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647